


110 HRES 1035 EH: Electing certain Members to certain standing

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1035
		In the House of Representatives, U.
		  S.,
		
			March 11, 2008
		
		RESOLUTION
		Electing certain Members to certain standing
		  committees of the House of Representatives.
	
	
		That the following named Members be, and
			 are hereby, elected to the following standing committees of the House of
			 Representatives:
			 Committee on Foreign
			 Affairs:Mr. Berman, Chairman.
			 Committee on Transportation and
			 Infrastructure:Mr. Sires.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
